Citation Nr: 1131051	
Decision Date: 08/23/11    Archive Date: 09/07/11

DOCKET NO.  08-04 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a disability manifested by dry skin.

2.  Entitlement to service connection for a disability manifested by unexplained weight loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from April 1987 to October 1996, including service in the Southwest Asia theater of operations.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was remanded in March 2010 and January 2011 for further development.  

The Board notes that the RO complied with the directives of the remands.  The Board directed the RO to schedule the Veteran for a VA examination to determine the nature, extent, and etiology of the Veteran's disabilities.  Examinations were conducted in February 20111.

The Veteran presented testimony at a Board hearing in October 2009.  A transcript of the hearing is associated with the Veteran's claims folder.

The Veteran also appealed the issues of entitlement to service connection for PTSD and depression; and disabilities manifested by achy joints, fatigue, and irritable bowel syndrome.  The RO issued a May 2011 rating decision in which it granted service connection for PTSD and depression, chronic fatigue syndrome, irritable bowel syndrome, and arthralgia of the hands, ankles, hips, shoulders, and right elbow.  Since the granting of service connection constitutes a full grant of these claims, the issues are not before the Board.  

The Board also notes that the May 2011 rating decision granted entitlement to a total disability evaluation based on individual unemployability (TDIU).   

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran suffers from an undiagnosed illness manifested by symptoms of dry skin.  

2.  A disability manifested by unexplained weight loss was not manifested during the Veteran's active duty service, nor is any alleged weight loss otherwise related to service.  


CONCLUSIONS OF LAW

1.  Disability manifested by dry skin is presumed to have been incurred in the Veteran's Persian Gulf War service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2010).

2.  A disability manifested by unexplained weight loss was not incurred in or aggravated by the Veteran's active duty service, nor may it be presumed to have been incurred in or aggravated by such service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Notify

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; (3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by letters dated January 2006, February 2006, February 2007, and April 2007.   

The notification complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the five elements of a service connection claim; Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).

 The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  


Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Assist

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the Veteran physical examinations in February 2011, obtained medical opinions as to the etiology and severity of disabilities, and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the appellant has not contended otherwise.  

Service Connection

The issues before the Board involve claims of entitlement to service connection. Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be established for a chronic disability manifested by certain signs or symptoms which became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2011, and which, by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1); 71 FR No. 242, pp. 75669-75671 (December 18, 2006).  Consideration of a Veteran's claim under this regulation does not preclude consideration of entitlement to service connection on a direct basis.

A qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): an undiagnosed illness; the following medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms: (1) Chronic fatigue syndrome; (2) Fibromyalgia; (3) Irritable bowel syndrome; or (4) Any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness; or any diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. § 1117(d) warrants a presumption of service- connection.  38 C.F.R. § 3.317(a).

The term medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained. 38 C.F.R. § 3.317(a)

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. 
§ 3.317(a).

Disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  The 6-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a).

A chronic disability resulting from an undiagnosed illness referred to in this section shall be rated using evaluation criteria from part 4 of this chapter for a disease or injury in which the functions affected, anatomical localization, or symptomatology are similar.  38 C.F.R. § 3.317(a).

A disability referred to in this section shall be considered service connected for purposes of all laws of the United States.  38 C.F.R. § 3.317(a).

Signs or symptoms which may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to: (1) Fatigue (2) Signs or symptoms involving skin (3) Headache (4) Muscle pain (5) Joint pain (6) Neurologic signs and symptoms (7) Neuropsychological signs or symptoms (8) Signs or symptoms involving the respiratory system (upper or lower) (9) Sleep disturbances (10) Gastrointestinal signs or symptoms (11) Cardiovascular signs or symptoms (12) Abnormal weight loss (13) Menstrual disorders.  38 C.F.R. § 3.317(b).

Compensation shall not be paid under this section if there is affirmative evidence that an undiagnosed illness was not incurred during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War; or if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the Veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or if there is affirmative evidence that the illness is the result of the Veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).

The term "Persian Gulf Veteran" means a Veteran who served on active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War.  The Southwest Asia theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. 
§ 3.317(d).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the Veteran.  See 38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102. " A Veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Dry skin

The service treatment records fail to reflect any findings attributed to a skin disability.  Examination reports dated February 1987, July 1989, and November 1994 all show that examination of the skin yielded normal findings.  Likewise, the Veteran completed Reports of Medical History in February 1987, July 1989, May 1991, and November 1994.  Each time, he denied having had any skin diseases.  

Post service treatment records reflect that the Veteran underwent a VA outpatient examination in November 2010.  He reported that he has had small papules at the lateral dorsal side of both feet.  He denied discoloration.  He stated that they are itchy and that years ago, he was given lotion.  He also stated that he was recently given hydroxyzine for nocturnal itching of the feet.  Upon examination, the examiner found numerous papules that were the same color of the skin.  Each papule measured approximately 2 mm. in diameter.  The examiner diagnosed dry skin affecting six percent of the total body.  The examiner found that it was less likely than not related to service.  Her rationale was that the service treatment records failed to show that the Veteran ever complained of dry skin, or that he was ever treated for dry skin.  She also noted that as a physician who does the Gulf War registry, she knows that dry skin has not been a comon complaint among Veterans that served in the Gulf.  

Pursuant to the Board's January 2011 remand, the Veteran underwent a VA examination in February 2011.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran stated that he initially noticed dry skin on his hands, elbows, and feet in the early 1990s.  He stated that he went to an aid station and was given lotions which helped temporarily.  He reported that the skin is primarily dry when the weather is colder; but it comes and goes.  He stated that he uses oil of Olay lotion daily which helps keep it under control.  

Upon examination, the examiner found no skin abnormalities.  She stated that she found no complaints of dry skin within the first 5 years after separation from service; and she could find no medical literature that suggested increased occurrence of dry skin (not skin rash) among Gulf War Veterans.  

The evidence is not clear as it relates the dry skin issue.  It appears that one examiner did note symptoms of skin disability.  Although the second examiner did not notice any current symptoms, the Board takes judicial notice of the fact that skin disorders are often alternately manifested by periods of active pathology and periods of remission.  The Board therefore finds that the record does support a finding that the Veteran suffers from symptoms of dry skin.  Review of the two examination reports leaves the Board with the impression that an actual medical diagnosis has not been assigned to these symptoms.  In other words, the Veteran appears to suffer from an undiagnosed illness manifested by dry skin.  Although skin symptoms are not expressly listed in 38 C.F.R. § 3.317(b), this list is not exclusive.  Resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for undiagnosed illness manifested by dry skin.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).
 
Weight loss

At the Veteran's October 2009 Board hearing, he testified that when he first went to the desert, his weight was 220 pounds; and that when he returned, his weight had dropped to 176.  He testified that his weight has been fluctuating ever since; and that at the time of the hearing, he was back in one of his heavy modes.  He stated that his weight drops when he just does not feel like eating.  

The Veteran's service treatment records reflect that at the Veteran's February 1987 induction examination, he weighed 174 pounds.  A July 1989 examination report reflects that he weighed 176 pounds.  Treatment reports dated August 1991 and December 1991 reflect weights of 192 pounds and 189 pounds respectively.  An undated medical history report reflects a weight of 190 pounds.  A November 1994 medical examination report reflects a weight of 194 pounds.  

Post service records reveal that the Veteran underwent a May 1997 VA examination (for a disability no longer on appeal).  His weight at the time was 205 pounds.  His weight in August 1997 was also measured at 205 pounds.  In August 1998, it was measured at 209 pounds.  In September 2002, it was 202 pounds.  

The Veteran underwent an outpatient examination in November 2010.  He reported a weight loss of fewer than 15 pounds; but stated that he was rebounding with a medication change.  He also stated that 3-4 years ago, he had weight fluctuations of 10-20 pounds.  His reported weight in February 2010 was 228 pounds; his reported weight in March 2010 was 216 pounds; and his current weight was 220 pounds.  The examiner found no abnormal test results or physical findings.  He stated that there were no effects on the Veteran's occupation or usual daily activities.  

The Veteran underwent a VA examination in February 2011.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran reported unexplained weight loss beginning in the early 2000s.  He reported phases of not eating and not feeling hungry.  He stated that the most that he lost was 10-15 pounds.  He stated that he is now at his normal weight.  His condition was stable and he was not receiving any treatment.  

Upon examination, the Veteran weighed 221 pounds.  The examiner opined that the Veteran's weight loss was not due to service.  Her opinion was based on the fact that the Veteran currently does not have weight loss.  

The Board finds no evidence to support the Veteran's contention that he weighed 220 pounds before service in the Persian Gulf.  The Board finds this contention to be not credible in light of the fact that it is contrary to all the service treatment records.  The service treatment records reflect that he weighed 174 when he was inducted into service; and that he steadily gained weighed throughout his time in service (to the point where he weighed 194 pounds in November 1994).   

Post service treatment records reflect that his weight has fluctuated between 202 pounds and 221 pounds.  His weight has consistently been higher than it was his entire time in service.  

With no evidence of weight loss in service, and with the only competent nexus opinion weighing against the claim, the Board finds that the preponderance of the evidence weighs against the claim.  

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for service connection for a disability manifested by unexplained weight loss must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).


ORDER

Entitlement to service connection for an undiagnosed illness manifested by symptoms of dry skin is warranted.  To this extent, the appeal is granted. 

Entitlement to service connection for a disability manifested by weight loss is not warranted.  To this extent, the appeal is denied. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


